Citation Nr: 0004839	
Decision Date: 02/24/00    Archive Date: 02/28/00

DOCKET NO.  94-31 711	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for bilateral defective 
hearing.  

2.  Entitlement to service connection for tinnitus.  

3.  Entitlement to service connection for residuals of a head 
injury.  


WITNESSES AT HEARINGS ON APPEAL

The veteran and his son


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel


INTRODUCTION

The veteran had active service from February 1953 to February 
1956.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from October 1992 and September 
1993 rating decisions which denied the veteran's request to 
reopen the claim of service connection for a left knee 
disability, and denied service connection for bilateral 
defective hearing, tinnitus, and residuals of a head injury.  
A personal hearing was held at the RO in March 1994.  The 
veteran also appeared at a personal hearing before a member 
of the Board sitting in Washington, D.C. in December 1996.  

In March 1997, the Board denied the veteran's request to 
reopen the claim of service connection for a left knee 
disability, and remanded the remaining issues to the RO for 
additional development.  The veteran and his representative 
were provided with a copy of the decision.  

By rating action in November 1997, the RO denied service 
connection for a disability of the left upper extremity, a 
respiratory disorder, and radiation burns to the left upper 
extremity, alleged to have resulted from VA hospitalization, 
medical or surgical treatment.  The veteran and his 
representative were notified of this decision and did not 
appeal.  

By rating action in November 1998, the RO denied service 
connection for a neck disability secondary to service-
connected right knee disability, and a total rating for 
compensation purposes based on individual unemployability.  
The veteran and his representative were notified of this 
decision and did not appeal.  

A personal hearing before the undersigned member of the Board 
was held in Washington, D.C. in September 1999.  At that 
time, the veteran requested to reopen the claim of service 
connection for a left knee disability.  He also stated that 
he wished to revoke his power of attorney in the Disabled 
American Veterans and to continue his appeal without 
representation.  The veteran's signed statement to that 
effect has been associated with the claims file.  The issue 
to reopen the claim of service connection for a left knee 
disability is not in appellate status, nor is it inextricably 
intertwined with the issues on appeal.  Accordingly, the 
matter is referred to the RO for appropriate development.  

Lastly, it is noted that at the personal hearing in 
Washington, D.C. in December 1996, the veteran's 
representative raised the additional issue of service 
connection for a left knee disability secondary to the 
service-connected right knee disability.  Although the 
subsequent Board decision in March 1997 denied the veteran's 
request to reopen the claim of direct service connection for 
a left knee disorder, the issue of secondary service 
connection was never adjudicated by the RO.  The issue of 
secondary service connection is not inextricably intertwined 
with the issues now on appeal, and is referred to the RO for 
appropriate action.  


FINDINGS OF FACT

1.  No competent evidence has been submitted to establish 
that the veteran's bilateral defective hearing is due to 
disease or injury in service.  

2.  No competent evidence has been submitted to establish 
that the veteran's tinnitus is due to disease or injury in 
service.  

3.  The veteran's claim of service connection for defective 
hearing and tinnitus are not plausible, and there is no duty 
to assist.  

4.  The veteran does not have residuals of the head injury he 
sustained in service.

5.  The medical issue presented by this appeal concerning the 
residuals of a head injury is neither complex nor 
controversial so as to require the Board to obtain an 
advisory opinion outside the VA.  



CONCLUSIONS OF LAW

1.  The veteran has not submitted a well-grounded claim of 
service connection for bilateral defective hearing.  
38 U.S.C.A. § 5107 (West 1991).  

2.  The veteran has not submitted a well-grounded claim of 
service connection for tinnitus.  38 U.S.C.A. § 5107 (West 
1991).  

3.  Absent a well grounded claim, the VA has no duty to 
consider whether an independent medical expert's opinion 
should be obtained concerning the issues of defective hearing 
and tinnitus.  38 U.S.C.A. § 7109(a) (West 1991 & Supp. 
1999); 38 C.F.R. § 20.901(d) (1999).  

4.  Service connection for residuals of a head injury is not 
warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991); 
38 C.F.R. § 3.303 (1999).   

5.  An opinion of an independent medical expert is not 
warranted concerning the issue of entitlement to service 
connection for the residuals of a head injury.  38 U.S.C.A. 
§§ 5107, 7104, 7109(a) (West 1991 & Supp. 1999); 38 C.F.R. 
§ 20.901 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The veteran's service medical records are silent for any 
complaints or abnormalities referable to any ear problems, 
including hearing loss or tinnitus.  A pre-flight physical 
examination in March 1954 showed the veteran hearing acuity 
for whispered voice was 20/20, bilaterally.  On an 
examination for application for Naval Cadet training in April 
1954, the veteran's hearing acuity for whispered and 

spoken voice was 15/15, bilaterally.  Audiological findings 
as converted to ISO units currently in effect are as follows:  




HERTZ



500
1000
2000
3000
4000
RIGHT
20
10
10
X
-5
LEFT
20
10
15
X
5

The service medical records show that the veteran was 
rendered unconscious for two to three minutes after he was 
struck on the crown of his head on January 16, 1955.  When he 
regained consciousness, the veteran was dizzy, his gait was 
staggering, and he had a hesitation of speech.  He apparently 
recovered quickly but his gait was unstable and he felt 
"drunk."  The records indicate that he ate very little at 
super that night and slept very little because he felt as 
though he was going to fall off his cot.  He ate very little 
at breakfast the next morning, and went to the hospital where 
he was admitted for observation and additional testing.  At 
that time, the veteran complained that noise was 
"distracting" especially vibration, and he felt as though 
his head was going to split open.  He also reported that 
light hurt his eyes and made him dizzy.  During his hospital 
stay, the veteran appeared restless and was disturbed by 
noise and light.  He was rational but called out for his girl 
friend and reported that he couldn't breathe.  

On examination, there was no external evidence of any scalp 
injury, laceration, or hematoma.  Extra ocular movement was 
normal and sclera was clear, but his pupil reaction to light 
on fundoscopic examination was not satisfactory.  His 
eardrums were clear, there was no evidence of blood, and his 
hearing was normal.  The veteran's neck was supple with no 
masses.  Reflexes in all extremities, including tendon jerk, 
was intact and normal.  Motor power and sensation were 
intact.  His gait was staggering but Babinski was negative, 
bilaterally.  Cranial nerves showed dizziness with gait VIII; 
sense of smell was not evaluated.  The examiner noted that 
the veteran had severe vertigo and was admitted and placed on 
blood pressure and pulse reading every two hours.  The 
readings did not vary during his hospitalization, and 
laboratory tests were not contributory.  At first, the 
veteran covered his eyes with light exposure.  Gradual 
improvement was noted and his vertigo decreased.  The records 
indicate that the veteran's improvement was remarkable such 
that the examiner opined that the probable diagnosis was 
hysteria.  The veteran was discharged to duty on the third 
day.  

The veteran was seen on several occasions from May 1955 to 
January 1956 for complaints of bilateral knee pain, sometimes 
radiating into his feet, and cramps in his knees.  Treatment 
records in May and June 1955 indicated that the veteran's 
knee pain was secondary to his pes planus, and that he was 
fitted with arch supports.  When seen in July 1955, the 
veteran reported that he had pain and buckling in his knees 
for the past 5 months, but denied any history of injury or 
locking.  On examination, there was fullness and tenderness 
in the medial joint line of the right knee.  McMurray's sign 
was positive on the right, and x-ray studies showed probable 
osteo-chondromatosis.  A 3/4 inch atrophy of the left 
quadriceps was also noted.  The veteran was seen for a 
headache in August 1955.  In August 1955, the veteran 
underwent an arthrotomy with excision of a hypermobile 
cartilage of the right knee without complication.  

The veteran's separation examination was negative for any 
complaints or abnormalities referable to any residuals of a 
head injury, neurological problems, or any ear problems, 
including hearing loss or tinnitus.  The veteran's head, 
neck, ears, drums, genitourinary system, upper and lower 
extremities (except for the right knee surgical scar with 
some weakness), and spine were all normal.  His hearing 
acuity for whispered voice was 15/15, bilaterally.  

On his original application for VA compensation benefits in 
July 1957, the veteran indicated that he sought service 
connection for injuries to the right and left knee and a scar 
on the top of his head, and for aggravation of his pre-
existing pes planus.  The veteran made no mention of any 
neurological problems involving his upper or lower 
extremities, or any problems relating to his spine, urinary 
tract, or ears, including hearing loss or tinnitus.  

On VA examination in September 1957, the veteran reported 
bilateral knee pain.  He made no mention of any neurological 
problems involving his upper or lower extremities, or any 
problems relating to his spine, urinary tract, or ears, 
including hearing loss or tinnitus.  The examiner noted that 
the veteran reported intermittent headaches since a head 
injury in service.  On examination, the veteran's ears were 
normal, and his hearing acuity was 15/15, bilaterally.  His 
gait and carriage were normal and his posture was erect.  His 
genitourinary system was normal, and there were no identified 
neurological abnormalities.  The diagnosis was postoperative 
residuals of internal derangement of the right knee.  

By rating action in October 1957, service connection was 
established for postoperative residuals of a ruptured medial 
meniscus of the right knee.  Service connection was denied 
for bilateral pes planus, scar on the top of the head, and a 
left knee injury.  

The veteran made no mention of any neurological problems 
involving his upper or lower extremities, or any problems 
relating to his spine, urinary tract, or ears, including 
hearing loss or tinnitus, on a VA examination for an 
increased rating for his service-connected right knee 
disability in September 1962.  

A letter dated in November 1990 and a copy of a medical 
record (indicated as page 2) was received from L. A. Rogers, 
M.D., in November 1990.  The letter contained information to 
the effect that the veteran was seen in the physician's 
office that afternoon and was disabled from working at that 
time.  The medical record shows the veteran was seen on 
follow-up in May 1990 for increased pain and numbness in his 
left hand, extending up into his neck.  The record indicates 
that the veteran was scheduled for nerve conduction and EMG 
studies by another physician later in May 1990.  When seen in 
June 1990, the veteran reported that he had some relief of 
his symptoms after wearing a cervical collar.  His EMG study 
showed a sensory ulnar neuropathy but no evidence of 
radiculopathy.  The examiner noted that the veteran reported 
that he had been hit in the head and knocked unconscious for 
a day or two during service, but that he had no neck pain 
since that time.  The report also indicated that the veteran 
was to have an MRI later that month, and that a copy of 
treatment records was sent to a private attorney in June 
1990.  

A response from Piedmont Medical Center in September 1992 was 
to the effect that the veteran had been seen at the center 
for testing in June 1990, but that outpatient records were 
not retained at that facility.   

VA progress notes show that the veteran was seen on several 
occasions from December 1991 to September 1992 primarily for 
treatment and excision of a lesion on his left upper 
extremity.  A progress noted dated in June 1992 indicated 
that the veteran complained of left arm and neck pain since 
an industrial accident in December 1989.  The report noted 
that a CT/myelogram by Dr. Rogers that day showed osteophytes 
at C6/7 without cord compression.  It was also noted that 
EMG/NCV studies were also performed that day but were not in 
the file.  The report noted that the veteran had stopped 
working in May 1990 and was on Social Security benefits.  The 
veteran complained that his left arm felt "dead" with poor 
strength diffusely and numbness throughout his entire hand.  
He also reported some occasional right arm/upper shoulder 
discomfort.  The veteran reported numbness in his entire body 
that moved to different places at different times during a 
given week.  

When seen by VA on an outpatient basis in June 1992, the 
veteran reported a history of tinnitus and hearing loss since 
the 1950's; he also reported some vertigo.  The report 
indicated that the veteran ear canals and tympanic membranes 
were normal, and that he was referred for an audiogram.  

Copies of medical records from Carolinas Medical Center were 
received in April 1993.  A Discharge Summary indicated that 
the veteran was admitted for myelogram in October 1990, and 
that he had a ten month history of left upper extremity pain 
following an industrial accident.  The myelogram and post-
myelogram CT scan showed a rather subtle defect at C5/6 on 
the left that might be compressing the nerve root at that 
level.  This was clearly not a disc rupture and was probably 
a bone spur.  There was also a bone spur at C6/7 that was not 
causing any neural compression.  The examiner indicated that 
this was almost certainly related to a previous problem.  The 
physician also indicated that the bone spur antedated his 
injury, but that it was conceivable that his injury resulted 
in an injury to the nerve root because of the bone spurs and 
that the veteran had not recovered because of the bone spur.  

On a VA authorized audiological evaluation in April 1993, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
20
45
75
95
LEFT
5
5
25
70
90

Speech audiometry revealed speech recognition ability of 68 
percent in the right ear and of 64 percent in the left ear.  
Speech discrimination was good and tympanograms were within 
normal limit, bilaterally.  The veteran reported the onset of 
tinnitus to a blow to his head in 1955, and indicated that it 
had been constant ever since.  The examiner concluded that 
the veteran had normal hearing in the lower frequencies, 
sloping to a profound sensorineural hearing loss, 
bilaterally.  

At a personal hearing at the RO in April 1993, the veteran 
testified that he noticed a gradual loss in hearing acuity 
shortly after being struck in the head by a tent pole in 
1955, but that he did not complain about it much.  He 
testified that the tinnitus became constant in 1957 or 1958.  
The veteran reported that when he was a student at the 
University of North Carolina in 1958 or 1959, he was seen at 
the University Hospital for buzzing in his ears.  The veteran 
reported that he had a hearing exam and was given vitamin B 
shots for the ringing in his ears.  

In his substantive appeal received in December 1993, the 
veteran included a copy of an untitled article on the subject 
of surgery of the spinal column.  

A letter from the veteran's ex-wife, received in March 1994, 
indicated that the veteran had surgery on his right knee 
during their first year of marriage, and that he continued to 
have pain and weakness in his legs and/or lower extremities 
that he believed were caused by the surgery.  She also 
indicated that the veteran complained of headaches and being 
tired after his release from active service.  

Copies of an October 1993 VA CT brain scan and a November 
1993 VA cervical myelogram were associated with the claims 
file in March 1994.  The brain scan showed a small area in 
the left frontal region where the brain was separated from 
the inner surface of the skull within which there was a 
slight increased density.  This did not appear to be fresh 
blood and was more likely a subdural hematoma which was not 
fresh.  The radiologist indicated that there was no change in 
the appearance between the noncontrast and the contrast 
study.  No other abnormality was identified.  

The cervical myelogram revealed anterior compression of the 
dural sac at C5/6 and C6/7 by posterior osteophytes.  There 
were no abnormalities or defects of the spinal cord.  There 
was nerve root compression at the C5/6 level on the left seen 
by spot film and by CT scan.  This was on the basis of neural 
foraminal narrowing secondary to degenerative changes.  There 
was neural foraminal narrowing at C4/5 on the left and 
bilateral at C5/6, C6/7, and C7/T1.  The impression was 
significant degenerative disc and joint disease at C5/6 and 
C6/7 with compression of the C5/6 nerve root on the left.  

At a personal hearing at the RO in March 1994, the veteran 
testified that he had neurological problems in his lower 
extremities since the head injury in service.  He testified 
that while no physician had ever told him that his head 
injury in service caused his current problems, they have said 
that the abnormal findings relating to his skull/brain was 
caused by trauma.  (p. 12).  The veteran also testified that 
his vertigo, dizziness, urinary difficulties, and hearing 
problems have been present ever since the initial injury in 
service.  (p. 16).  

A copy of a private MRI of the cervical spine in January 1994 
showed mild changes of spondylosis without cord compression 
or central canal stenosis at the C6-7 level.  Mild 
hypertrophic degenerative Luschka joints at the C6-C7 level 
were noted, bilaterally.  There was no evidence of central or 
lateral soft disc herniation.  No other significant 
abnormalities or degenerative changes were noted.  

VA progress notes from 1993 to 1994 show treatment for a 
number of complaints, including pain and weakness in his left 
upper extremity and both lower extremities, cervical pain, 
and occasional low back pain.  The diagnoses include 
degenerative joint disease of the cervical and lumbar spine, 
and the left knee.  

The veteran was admitted to a VA medical facility for a 
myelogram and CT scan of the lumbar spine in April 1994.  The 
veteran reported severe low back pain with burning pain into 
his lower extremities and feet.  The veteran reported that 
his leg pain was diffuse and that he could not project any 
specific dermatomal pattern.  It was worse at rest, but not 
as bad on ambulation.  The veteran complained of bilateral 
lower extremity weakness and denied any upper extremity 
weakness, or any bowel or bladder difficulties.  CT, 
myelogram and EMG studies were all essentially normal, except 
for some mild decrease in filling of the left L5 and S1 nerve 
root (but there was filling).  The CT scan showed no 
impingement of the nerve roots.  Copies of the myelogram and 
CT scan were attached to the Discharge Summary.   

At a personal hearing in Washington, D.C. in December 1996, 
the veteran testified that he had a number of medical 
problems, including difficulty hearing when he was examined 
by VA in 1957.  (p.7).  He also testified that he was treated 
for tinnitus at the University Hospital in 1958, and that he 
was given a series of vitamin B12 shots.  (p.6).  The veteran 
reported that he did not seek any other medical treatment for 
residuals of his head injury until around 1990, or for 
hearing problems and tinnitus until 1992.  The veteran also 
testified that no one has ever told him that his hearing loss 
or tinnitus was related to the head trauma in service.  (p. 
17).  

VA progress notes from 1993 to 1997 (including some duplicate 
records) show treatment for various problems primarily 
involving pain in his cervical and lumbar spine with 
associated neurological symptoms in his lower extremities.  A 
progress note in March 1994 noted a history of kidney stones.  
In July 1994, the veteran complained of genitourinary 
problems, including burning on urination, dribbling, and 
frequency with small volume.  The veteran also had a history 
of stone removal, cystoscopically, and urinary tract 
infection (UTI).  The assessment included UTI/prostatism.  

An interim summary in March 1996 noted a history of kidney 
stones for many years but no problem in the last year or so.  
The report also noted a history of head trauma, and treatment 
for chronic back and leg pain, and cervical spine problems.  
It was noted that vascular studies of the veteran's lower 
extremities in 1995 showed excellent blood flow with no 
evidence of vascular insufficiency.  The assessment on an 
outpatient report in April 1996 included proximal muscle 
weakness with signs of paresthesias, probably due to 
neuropathy, questionable if the low back was related.  The 
examiner noted that the veteran had an extensive work-up 
without any significant disease identified, and that he was 
being referred for physical therapy and strengthening.  

A VA neurological examination was conducted in June 1997.  At 
that time, the examiner noted that he did not have the 
veteran's claims file to review.  (However, in an addendum 
report in July 1997, the examiner indicated that he had 
received and reviewed the claims file.)  The examiner noted 
that copies of medical records provided by the veteran showed 
that he was struck on the left side of his head and was 
rendered unconscious for about two minutes.  The veteran was 
seen the next day at a medical dispensary with symptoms of 
hyperventilation, dizziness, difficulty thinking, and a 
headache.  The examiner indicated that the veteran's symptoms 
were diagnosed as conversion reaction because of the sudden 
cessation of symptoms once his hyperventilation was treated.  
The veteran reported that he subsequently developed pain in 
his neck, burning in his feet, and migraine headaches but 
that he was busy raising a family and did not seek medical 
attention.  The examiner noted that the veteran's description 
of his headaches was not consistent with a vascular headache 
of the migraine type.  The examiner noted that the onset of 
the veteran's neck and arm pain, excluding the fibrosarcoma 
on his left arm, correlated with the diagnostic testing in 
the early 1990's which revealed generalized or diffuse 
cervical spondylosis without spinal cord compression or nerve 
root compression.  The veteran reported that he began to 
realize that all of his symptoms were related to the head 
trauma in service after a head CT scan in 1993 showed a 
calcification consistent with an old subdural hematoma at the 
site of his head injury.  

The examiner indicated that on careful review of the 
veteran's symptoms, there was no evidence of any dementia.  
Rather, the veteran's symptoms were those of chronic and 
unremitting pain, neurosis, and a compulsive behavior with 
his ideas of his symptom complex etiology and his needs not 
being accepted by administrative authority leading him to 
have to fight with the system.  

On neurological examination, the veteran was depressed.  
There was no sign of organic mental dysfunction and no 
evidence of a focal or lateralized neurologic disturbance.  
The examiner concluded that there was no evidence of any 
clinical residual from the veteran's head injury in 1955.  He 
noted that the veteran probably had a post concussive 
syndrome which was misdiagnosed as a conversion reaction in 
service, and that his subsequent neurosis may have impacted 
the severity of his post concussive symptoms and misled the 
physician working his case.  The examiner also noted that he 
spent about one hour discussing his conclusions with the 
veteran and advised him that he would relate the fact the he 
found no current evidence of any residuals of his old head 
injury.  The examiner opined that the veteran's cervical 
osteoarthritis was not related to his old head injury and was 
more likely related to old age than anything else.  

In an addendum report in July 1997, the VA neurologist 
indicated that he had received and reviewed the veteran's 
claims file subsequent to the June 1997 examination.  The 
examiner noted that medical reports in the claims file were 
similar to the records he reviewed at the time of the 
examination which had been provided by the veteran.  The 
examiner indicated that a review of the claims file showed 
that the veteran was unconscious for two to three minutes.  
On awakening, the veteran was alert but tended to stagger 
around in an hysterical fashion.  Subsequently, the veteran 
had a hyperventilation attack manifested by dizziness, 
unsteadiness, and headaches which resolved with treatment.  
The examiner stated that the veteran's symptoms were typical 
of post concussive injury and that they subsequently cleared.  
The examiner concluded that he found no evidence that any of 
the veteran's current symptoms were related to his head 
injury in service.  

The examiner noted that clinical research clearly shows that 
patients who persist with symptoms similar to a post 
concussive syndrome beyond 60 days after a head trauma have 
more emotional and neurotic involvement than can be explained 
on the basis of any organic injury to the brain.  As to the 
veteran's cervical spondylosis, the examiner stated that 
there is no evidence that head trauma induces or aggravates 
cervical spondylosis.  Furthermore, there was no evidence 
that the veteran's cervical spondylosis caused any impairment 
in his central nervous system.  He noted that diagnostic 
studies of the veteran's brain and spinal cord were 
consistently normal.  The veteran's cervical spondylosis was 
confined to the bone and was not compressing the spinal cord 
or any nerve roots.  The examiner concluded that there was no 
evidence of any organic damage to the veteran's nervous 
system.  

The veteran was seen by a private physician, R. Mixco, M.D., 
on two occasions in September 1997.  The first report, 
received in October 1997, included a narrative history of the 
veteran's head injury and symptoms in service, and noted 
several subsequent diagnostic studies.  Dr. Mixco indicated 
that the veteran developed several problems since the time of 
the injury, including frequent headaches occurring at least 
once or twice a week, memory and concentration difficulties, 
intermittent facial numbness, neck pain, restriction of 
movement of his head to the right, and shooting pains in both 
legs.  The veteran reported that the pain had been almost 
constant but that he has learned to live with it.  Dr. Mixco 
referred to several diagnostic studies, including a CT brain 
scan in October 1993 which was positive for a small area of 
separation of the brain from the inner surface of the skull.  
Dr. Mixco noted that this finding was interpreted by the 
radiologist as being a chronic subdural hematoma that could 
very well be related to the trauma he experienced in 1955.  
Dr. Mexico noted a November 1993 cervical myelogram that 
showed degenerative joint disease at C5-6 with compression of 
the C5-6 nerve root on the left; a 1994 MRI of the cervical 
spine that showed evidence of spondylosis without core 
compression, but with hypertrophic degenerative changes at 
C6-7, bilaterally, and no evidence of central or lateral soft 
disc herniation; a March 1997 MRI of the lumbar spine showing 
spina bifida at the L5 level, and a 1994 lumbar myelogram 
that showed a developmental variant similar to a composite 
nerve root sleeve involving the L5 and S1 nerve roots.  It 
was also noted that the veteran reported that he was not able 
to maintain any full time gainful employment since he left 
military service.  

The second report included the findings and impressions from 
Dr. Mixco's examination.  On examination, the veteran was 
alert and oriented, and did not appear to be in acute 
distress.  His sensorium was clear and his speech was intact.  
The veteran followed commands with no difficulty, and his 
attention and memory was normal, although he had intermittent 
difficulty recalling facts that occurred many years ago.  His 
pupils were 4 mm and reacted to light.  Fundoscopic 
examination was unremarkable.  Ocular movements were normal 
without nystagmus, and there was no facial asymmetry.  Right 
lateral motion of the neck was restricted at about 20-30 
degrees, and to 10 degrees on the left.  Flexion was normal, 
and extension was restricted at about 20 degrees with some 
noted tenderness.  No bruits were noted and palpation of the 
cervical spine was unremarkable.  Palpation of the upper and 
mid lumbar spine was somewhat sensitive, and straight leg 
raising was negative.  Deep tendon reflexes were 2+ in all 
extremities, and clonus was noted in both ankles.  There was 
decreased sensation to pin prick in a patchy distribution 
throughout the upper extremities which could not be 
associated with any specific dermatome distribution.  Similar 
findings were noted in the lower extremities.  Vibration was 
normal.  Coordination and fine manipulation on finger to 
finger and finger to nose was normal.  Heel to shin was 
affected.  The veteran had difficulty walking tandem gait, 
and he was not able to maintain balance with his eyes closed.  

Dr. Mixco concluded that the veteran presented with symptoms 
that were compatible with a post concussion syndrome that had 
been present for many years.  He opined that the initial 
diagnosis of hysteria was wrong and that the CT scan of the 
veteran brain in 1993 confirmed the presence of chronic 
subdural hematoma which was likely secondary to the 1955 
accident.  He noted that the presence of subdural hematoma 
would clearly explain the veteran's headaches, facial 
numbness and intermittent dizziness, as well as his 
difficulty with balance.  Dr. Mixco opined that the veteran's 
cervical and lumbar pain, especially the low back pain, which 
the veteran reported immediately following the accident, and 
his difficulty walking and balance problems, were all related 
to the head injury in service.  Dr. Mixco commented that the 
osteoarthritic changes in the cervical and lumbar spine were, 
in part, related to the aging process, but might also be 
secondary to the trauma sustained in service.  He also 
commented that it was possible that the veteran's complaints 
of urinary control could be a long term affect of the 
injuries in "1995", but that it was also possible that they 
were secondary to an enlarged prostate.  

On VA orthopedic examination in August 1998, the veteran 
reported that he was struck in the head by a steel beam and 
was rendered unconscious for about three days while in 
service.  The veteran reported that he was unable to march 
when he was released from the hospital, and that he had no 
coordination and lacked motor strength.  He reported chronic 
weakness in his lower extremities since the injury in service 
and recurring numbness from his elbows to his hand, 
bilaterally.  The examiner noted that the veteran was a poor 
historian.  

On examination, the veteran had an inconsistent ability to 
walk forward and backward, but did not have any discernable 
gait abnormality.  Strength was 5/5 and equal in all muscles 
of the upper and lower extremities, bilaterally.  Sensation 
was intact in all modalities of the upper and lower 
extremities to sharp and dull sensation.  When questioned on 
just subjective light touch, the veteran had difficulty 
subjectively, but could discern without difficulty sharp and 
dull sensation.  Deep tendon reflexes were equal bilaterally, 
for biceps, triceps, brachial radialis and the Achilles, and 
plantar reflexes were 2+ throughout.  Hoffmann's sign and 
clonus sign were negative, and Babinski's sign was down 
going, bilaterally.  Forward flexion of the lumbar spine was 
from 0 to 90 degrees; extension was to 20 degrees, and 
lateral bending was to 30 degrees.  On range of motion of the 
cervical spine, the veteran could fully touch his chin to his 
chest.  He had 45 degrees of left and right sided rotation, 
and 30 degrees of right and left side bending.  There was no 
demonstrable evidence of an increase in pain on motion of the 
cervical or lumbar spine, and no focal areas of tenderness to 
palpation.  There was no step off or crepitus felt with 
motion.  

X-ray studies of the cervical spine showed no definite acute 
fracture.  There was evidence of spur formation or 
ligamentous calcification at C6-7; degenerative changes, 
spurring and disc space narrowing suggestive of disc disease, 
worse at the C6-7 and C5-6 levels, and straightening of the 
cervical lordosis suggestive of spasm or strain.  The 
impression was osteopenia.  X-ray studies of the lumbar spine 
showed no acute fracture or dislocation; slight degenerative 
changes with spurring, worse at L2-3, and minimal disc space 
narrowing and slight facet changes, worse at L5-S1.  

The examiner noted that after reviewing the claims file, the 
veteran's contention that his head injury in service more 
than 40 years ago lead to a spinal cord pathology was 
inconsistent.  The examiner indicated that the veteran could 
possibly have an associated post-traumatic osteoarthrosis of 
the cervical spine which would cause him some slight neck 
pain.  However, this was not his main complaint.  The 
veteran's main complaint was bilateral upper extremity 
dysesthesia and bilateral lower extremity weakness which, on 
physical examination, did not corroborate with one another.  
Furthermore, there was no evidence of myelopathy or spinal 
cord disorder.  The examiner noted that if the veteran had 
signs of an upper cord lesion one would expect to see either 
some hyperreflexia and/or a Hoffmann's or clonus sign 
indicative of an upper motor neuron disturbance.  Without any 
gait disturbance, myelopathy or other cord compression was 
unlikely.  The examiner noted that while a CT myelogram of 
the cervical spine in 1992 showed some slight osteophytes 
formed at the C5-7 areas, there was no central cord 
compression.  He noted that all these were consistent with 
degenerative changes in the cervical spine, but that there 
was no physical evidence of organic damage to the veteran's 
central nervous system.  

The veteran testified before the undersigned member of the 
Board sitting Washington, D.C. in September 1999 that Dr. 
Mixco stated in his letters of record that the veteran's 
hearing loss was due to either noise exposure or head trauma 
in service.  The veteran testified that his tinnitus was 
constant since around 1956 or 1957, and that he first sought 
medical attention for hearing problems at a private hospital 
in early 1959.  The veteran alluded to medical treatment for 
hearing and urinary problems by various private physicians in 
the mid 1960's and 1970's, but indicated that he was not sure 
whether there were any records available or whether any of 
the physicians would be willing to write a statement to 
support his claims.  The Board member informed the veteran 
that the record would be left open for 60 days to afford him 
an opportunity to obtain any available records.  

In November 1999, (within the 60 day period) the veteran 
submitted a number of diagnostic studies, including MRI, x-
ray, and myelogram films of his spine and head, and a 
genitourinary study, all taken between 1990 and 1995.  

In General:  
Service Connection & Well Grounded Claim

Under the applicable criteria, service connection may be 
established for any disability incurred in or aggravated by 
active service, or where sensorineural hearing loss is 
demonstrated to a compensable degree within one year of 
separation from service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. §§ 3.307, 3.309 (1999).  

Additionally, the chronicity provisions of 38 C.F.R. § 
3.303(b) (1999) are applicable where evidence, regardless of 
its date, shows that a claimant had a chronic condition in 
service, or during an applicable presumptive period, and 
still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which under case law 
of the United States Court of Veterans Appeals (Court), lay 
observation is competent.  If chronicity is not applicable, a 
claim may still be well grounded on the basis of 38 C.F.R. 
§3.303(b) if the condition is noted during service or during 
an applicable presumptive period, and if competent evidence, 
either medical or lay, depending on the circumstances, 
relates the present condition to that symptomatology.  Savage 
v. Gober, 10 Vet. App. 488 (1997).  

Before the Board may address the merits of a veteran's claim, 
it must first be established that the claim is well grounded.  
In this regard, a person who submits a claim for VA benefits 
shall have "the burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that the 
claim is well grounded."  38 U.S.C.A. § 5107(a) (West 1991).  
A well-grounded claim is "a plausible claim, one which is 
meritorious on its own or capable of substantiation.  "  
Although the claim need not be conclusive, the statute 
[Section 5107] provides that [the claim] must be accompanied 
by evidence" in order to be considered well grounded.  
Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  This means 
that there must be competent evidence of:  (1) a current 
disability (a medical diagnosis); (2) the incurrence or 
aggravation of an injury or disability by a service-connected 
disability (lay or medical evidence); and (3) a nexus (that 
is, a link or a connection) between the current disability 
and a service-connected disability.  Competent medical 
evidence is required to satisfy this third prong.  See Caluza 
v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 
604 (Fed. Cir. 1996) (table) and Reiber v. Brown, 7 Vet. App. 
513 (1995).  

Evidence submitted in support of the claim is presumed to be 
true for purposes of determining whether the claim is well 
grounded.  King v. Brown, 5 Vet. App. 19, 21 (1993).  
However, lay assertions of medical diagnosis or causation do 
not constitute competent evidence sufficient to render a 
claim well grounded.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1992); Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  

Defective Hearing & Tinnitus

The veteran contends that his hearing loss and tinnitus had 
their onset in service.  As the veteran's hearing was normal 
on discharge examination and there is no evidence of hearing 
loss for many years postservice, it cannot be concluded that 
a chronic disability manifested by hearing loss was present 
in service.  In addition, the veteran has presented no 
medical evidence that any current hearing loss or tinnitus 
which the veteran reports has been present since service is 
related to any reported post service symptomatology.  
Finally, while the veteran believes that his defective 
hearing and tinnitus are related to service, he has not 
presented any competent medical evidence to support his lay 
assertions.  This is required under Caluza, discussed above, 
to establish a well-grounded claim.  The veteran, as a 
layman, is not competent to provide an opinion regarding 
medical causation or the etiological relationship between any 
claimed disability now present and service.  See Espiritu.  
The veteran was afforded the opportunity by the undersigned 
to submit such evidence, but he has failed to do so.  
Accordingly, the requirements for a well grounded claim have 
not been met.

The Board has also considered the veteran's testimony to the 
effect that a private medical report of record related his 
current hearing loss to service.  However, a review of the 
report from Dr. Mixco does not imply or otherwise suggest 
that there is any relationship between his current hearing 
loss or tinnitus and service.  In fact, the medical report 
does not even address the subject of hearing loss or 
tinnitus.  Therefore, there is no basis to find that these 
claims are well grounded.  

Residuals of a Head Injury

Regarding the issue of service connection for residuals of a 
head injury, the Board finds that the veteran's claim is well 
grounded.  A medical professional has opined that the veteran 
has residuals of a head injury in service.  Caluza v. Brown, 
7 Vet. App. 498, 506 (1995).  

If the veteran satisfies the initial burden of setting forth 
a well-grounded claim, VA is required to assist in developing 
the facts pertinent to that claim.  38 U.S.C.A. § 5107(a) 
(West 1991); Zarycki v. Brown, 6 Vet. App. 91, 96 (1993).  In 
this case, the veteran was afforded VA examinations, all VA 
and private medical records have been obtained, and the 
veteran has provided testimony at personal hearings at the RO 
and before members of the board, including the undersigned 
sitting, in Washington, D.C.  Therefore, the Board finds that 
the record is complete, and that there is no further duty on 
the part of VA to assist the veteran in developing his well-
grounded claim, as mandated by 38 U.S.C.A. § 5107(a).  

The veteran contends that he has a number of disabilities, 
including headaches, stiff neck, facial numbness, cervical 
and lumbar spine problems, leg problems manifested by pain, 
weakness and instability, vertigo, dizziness, and urinary 
tract problems which he believes are all related to a head 
injury in service.  He has asserted at various times, 
including at hearings during the pendency of this appeal, 
that most of his symptoms began immediately after the head 
injury in service and that they have persisted continuously 
since then.  The veteran maintains that he reported his 
symptoms to all of the numerous VA medical personnel who 
examined or treated him over the years.  

The medical evidence which favors the veteran's theory that 
his current disabilities are related to a head injury in 
service consists primarily of a two part report from a 
private neurologist.  In his reports, Dr. Mixco opined that 
the abnormality noted by a radiologist represented a subdural 
hematoma likely secondary to a head injury in service, and 
that this would explain the veteran's headaches, facial 
numbness, and intermittent dizziness.  No reasons were given 
for this opinion.  He noted that the veteran's cervical and 
lumbar pain while due, in part, to the "aging process" may 
also be secondary to the injury in service.  As to the 
veteran's complaints of difficulty walking and maintaining 
balance, Dr. Mixco stated simply that he believed that they 
were related to the injury in service.  Lastly, Dr. Mixco 
suggested that it was possible that the veteran's urinary 
problems could be due to the long term affects of the 
injuries in service, or possibly related to an enlarged 
prostate.  

For the most part, Dr. Mixco does not offer any explanation 
or discussion as to the basis for his opinions.  The only 
symptom Dr. Mixco provided an explanation for his conclusion 
pertains to low back pain, which he said the veteran reported 
immediately following the injury.  However, the service 
medical records do not show any complaints or abnormal 
findings pertaining to the veteran's back during service.  
Similarly, at separation examination, the veteran did not 
complain about his low back nor were there any abnormal 
findings.  The first evidence contained in the record of 
complaints pertaining to the veteran's low back was many 
years postservice.  Thus, it would appear that Dr. Mixco's 
opinion was based in part on an inaccurate history from the 
veteran.  As to the neck, Dr. Mixco was not apparently 
informed of the industrial accident to the veteran's neck in 
1989 when arriving at his opinion.  The physician made no 
mention of ever considering this injury in connection with 
his opinion.  Moreover, Dr. Mixco makes a bare conclusion 
concerning the veteran's neck without specifying any reasons 
for his conclusion.   

The evidence weighing against the claim for service 
connection includes the medical reports from VA neurological 
and orthopedic examinations conducted in 1997 and 1998.  The 
neurological examiner indicated that he found no evidence of 
any clinical residuals from the veteran's head injury in 
service.  The examiner noted that while the veteran probably 
had symptoms of post concussive syndrome which was 
misdiagnosed as a conversion reaction at the time, his 
symptoms resolved quickly.  Furthermore, the examiner 
indicated that clinical research has shown that symptoms of 
post concussive syndrome beyond 60 days after a head trauma 
were more likely associated with emotional and neurotic 
involvement rather than any organic injury to the brain.  The 
examiner also noted that there is no medical evidence that 
head trauma induces or aggravates cervical spondylosis, and 
that the diagnostic studies of record did not show that the 
veteran's cervical spondylosis caused any impairment in his 
central nervous system.  

Similarly, the orthopedic examiner in August 1998 indicated 
that the veteran's contentions that his head injury in 
service resulted in spinal pathology some 40 years later was 
inconsistent with his current complaints.  On examination, 
strength was normal and equal in all extremities.  There were 
no gait abnormalities, and sensation was intact throughout.  
Deep tendon reflexes were 2+ and equal in the upper and lower 
extremities, and Hoffmann's and clonus signs were negative.  

The examiner noted that the veteran's complaints involved 
bilateral upper extremity dysesthesia and lower extremity 
weakness which, on examination, did not corroborate one 
another.  The veteran had no evidence of myelopathy or spinal 
cord disorder.  The examiner noted that if the veteran had 
signs of upper cord lesion, one would expect to see either 
some hyperreflexia and/or a Hoffmann's or clonus sign 
suggestive of an upper motor neuron disturbance.  There was 
also no evidence of any gait disturbance which would suggest 
myelopathy or cord compression.  Lastly, the examiner noted 
that there was no physical evidence of any organic damage to 
his central nervous system.  The examiner acknowledged that 
while post traumatic arthritis could be correlated, the 
physical findings were inconsistent with the veteran's 
symptoms.  

The Board finds the VA evaluations are more persuasive than 
the single opinion offered in Dr. Mixco in 1997.  The recent 
examinations included extensive review of the entire record 
and a comprehensive evaluation of the veteran.  The examiners 
considered all the evidence of record and discussed in great 
detail the objective findings and the basis for their 
conclusions.  On the other hand, Dr. Mixco simply related the 
veteran's current symptoms to a head injury in service, and 
did not provide any specific findings to support his 
conclusions.  As to the only symptom Dr. Mixco provided any 
explanation as to why he related it to service, i.e., the 
veteran's low back complaints, his basis is contradicted by 
the service medical records.  He has in no way, other than a 
bare assertion, attributed headaches, facial numbness and 
intermittent dizziness, together with difficulty in balance, 
to the head injury in service.  The Board finds that the 
totality of the medical evidence of record does not show that 
the veteran's current symptoms are related to service.  

The Board is aware of the veteran's concern that the claims 
file was not reviewed by the neurologist when seen in June 
1997, and that the actual date of the examination was 
incorrectly noted on the report.  However, the Board notes 
that the neurologist indicated in an addendum in July 1997, 
that he received and reviewed the claims file subsequent to 
his examination.  He also noted that the claims file 
contained the same medical records that the veteran brought 
with him to the examination in June 1997, and which he had 
reviewed at that time.  Therefore, the Board finds that the 
Board remand directives were substantially complied with, and 
that the VA examinations were sufficient for purposes of 
rendering a fair and impartial decision of the issue at hand.  

It has been requested that an independent medical expert's 
opinion be obtained with regard to the issues in this case.  
The applicable criteria pertaining to independent medical 
expert opinions are as follows:

Independent medical expert opinions.  
When, in the judgment of the Board, 
additional medical opinion is warranted 
by the medical complexity or controversy 
involved in an appeal, the Board may 
obtain an advisory medical opinion from 
one or more medical experts who are not 
employees of the Department of Veterans 
Affairs.  Opinions will be secured, as 
requested by the Chairman of the Board, 
from recognized medical schools, 
universities, clinics, or medical 
institutions with which arrangements for 
such opinions have been made by the 
Secretary of Veterans Affairs.

38 C.F.R. § 20.901(d) (1999).

Consideration of whether an independent medical examination 
is deemed necessary with regard to the issues of service 
connection for hearing loss and tinnitus need not be reached 
as there are no well-grounded claims.  Absent a well-grounded 
claim, there is no duty to assist.  Morton v. West, 12 Vet 
App 477 (1999).  With regard to the issue pertaining to the 
head injury, the Board notes that two opinions have been 
obtained from VA physicians.  They are both in agreement that 
the veteran has no residuals resulting from the head injury 
in service.  Neither recommended any additional examinations 
or had any reservations about their opinions.  The medical 
question presented is not so complex or controversial as to 
require an independent medical expert's opinion.


ORDER

As a well-grounded claim of service-connection for bilateral 
defective hearing has not been presented, the appeal is 
denied.  

As a well-grounded claim of service-connection for tinnitus 
has not been presented, the appeal is denied.  

Service-connection for residuals of a head injury is denied.  




			
	Iris S. Sherman
	Member, Board of Veterans' Appeals

 


